COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                 §
R-ZAQ, INC., BADER OBEID A/K/A                                     No. 08-15-00065-CV
BADER M. OBEID D/B/A CARPET                      §
MILLS OF AMERICA AND CARPET                                           Appeal from the
MILLS,                                           §
                                                                County Court at Law No. 2
                        APPELLANTS,              §
                                                                 of Tarrant County, Texas
V.                                               §
                                                                   (TC# 2012-005830-2)
MOHAWK SERVICING, LLC,                           §

                            APPELLEE.            §

                                 MEMORANDUM OPINION

       Mohawk Servicing, LLC, Appellee, has filed a motion to dismiss this appeal as moot.

We grant the motion and dismiss the appeal.

       On March 14, 2013, the trial court entered judgment against Appellants, R-ZAQ, Inc.,

Bader Obeid a/k/a Bader M. Obeid d/b/a Carpet Mills of America and Carpet Mills and awarded

damages in the amount of $42,929.52 plus pre-judgment interest and attorney’s fees. Mohawk

Servicing subsequently filed a motion for a receivership alleging that Appellants had not paid the

judgment and had failed to respond to post-judgment discovery. On December 3, 2014, the trial

court entered an order appointing a receiver under the Texas Turnover Statute with authority to

take possession of and sell Appellants’ non-exempt assets. See TEX.CIV.PRAC.&REM.CODE

ANN. § 31.002(b)(3)(West 2015)(authorizing a court to appoint a receiver with the authority to
take possession of the nonexempt property, sell it, and pay the proceeds to the judgment creditor

to the extent required to satisfy the judgment).          Appellants timely filed notice of appeal

indicating their intent to appeal the order appointing the receiver. While the appeal was pending,

the receiver, with the agreement of the parties, filed an application to close the receivership. The

trial court granted that application and entered an order which approved the actions taken by the

receiver, terminated the receivership, and discharged the receiver.

       Mohawk Servicing asserts in its motion that the appeal should be dismissed because the

termination of the receivership has rendered the appeal moot. Appellants have not filed any

response to the motion to dismiss.       An appellate court is prohibited from deciding moot

controversies. National Collegiate Athletic Association v. Jones, 1 S.W.3d 83, 86 (Tex. 1999).

A case is moot if a justiciable controversy ceases to exist at any stage of the legal proceedings,

including the appeal. In re Kellogg Brown & Root, Inc., 166 S.W.3d 732, 737 (Tex. 2005). We

conclude that the order terminating the receivership and discharging the receiver has rendered

the appeal moot. See Rogers v. PLS Water Company, Inc., No. 14-94-1135-CV, 1996 WL 28791

(Tex.App.--Houston      [14th   Dist.]   1996,     writ     dism’d    w.o.j.)(not   designated   for

publication)(holding that order terminating the receivership rendered moot the appeal from an

order authorizing further action by the receiver and the receiver’s order to seize). Accordingly,

we grant Mohawk Servicing’s motion and dismiss the appeal.



April 24, 2015
                                              YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.




                                                 -2-